Citation Nr: 0127379	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependent's Educational Assistance (DEA) 
pursuant to Chapter 35, Title 38, Unites States Code.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from November 1942 to 
October 1945.  He also had unverified service with the 
Mississippi Army National Guard from September 1955 to 
January 1977.  He died July 16, 1996.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility to DEA under Chapter 35, Title 38, Unites States 
Code.  The RO also denied entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318, under 
which benefits may be paid if a veteran with a service-
connected disability evaluated as 100 percent disabling for 
10 years prior to death dies of a non-service connected 
cause.  However, the appellant has clearly limited her claim 
and her appeal to the allegation that the veteran's death was 
due to heart disease incurred in active military service, and 
she did not, therefore, perfect an appeal of this issue.

In June 2001, the veteran presented testimony at a 
videoconference hearing before the undersigned Board member 
who was designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c), (e) (West Supp. 2001).  A transcript 
of the hearing is of record.  

The appellant is not represented in this claim.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with her claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

Although VCAA had not been enacted when the RO originally 
adjudicated the appellant's claim, the RO has notified her of 
its provisions in a letter dated in March 2001.  

The appellant asserts that service connection for the cause 
of the veteran's death is warranted based on the veteran's 
active service.  She claims that while the veteran was in 
combat, he was shot a "fraction" above his heart and 
sustained a heart attack at that time.  She maintains that 
this caused the veteran's cardiac condition and ultimately 
resulted in his death.  

During her videoconference hearing in June 2001, the 
appellant testified that the veteran's cardiologist, J. S. 
Purdon, M.D., showed her an x-ray that he stated showed the 
veteran's previous heart attack in service.  The appellant 
stated that Dr. Purdon never told her that his heart disease 
was related to a gunshot wound (GSW) but that there was 
evidence of a myocardial infarction (MI) in service.  Dr. 
Purdon has provided a statement indicating that the veteran 
had clearly had a myocardial infarction prior to the cardiac 
catheterization on May 17, 1988.  The RO should ask the 
appellant to provide a release for Dr. Purdon's complete 
treatment records of the veteran, and should write to Dr. 
Purdon and ask him whether it is possible to determine when 
the prior myocardial infarction had occurred.

Furthermore, the medical records relating to the veteran's 
1988 cardiac catheterization show that his referring 
physicians were Henry D. Stone, M.D., 109 Park Street, 
Batesville, Mississippi 38606; W.C. Haire, D.O., Highway 6 
East, Batesville, Mississippi 38606; and that other doctors 
were copied with reports, namely Michael Lovelace, M.D., J.T. 
Davis, M.D., and James C. Gilmore, M.D.  The appellant should 
be asked to provide releases for the treatment records of 
each of these doctors, with the approximate dates of 
treatment, and correct addresses for each one.  The records 
of Dr. Stone and Dr. Haire would be particularly important in 
showing the veteran's treatment prior to his cardiac 
catheterization.

Additionally, the RO has been unable to locate the veteran's 
service medical records, which are of considerable importance 
in this claim.  There are no service medical records 
associated with the claims folder that show the veteran had a 
cardiac disability that was attributable to his active 
service.  The National Personnel Records Center (NPRC), in 
response to the RO's requests, reported that the service 
medical records may have been destroyed in a fire at the NPRC 
in 1973.  NPRC could not confirm the existence of such 
records; only that if they had been stored at the NPRC at 
that time, they would have been stored in the area damaged by 
fire.  The Department of Veterans Affairs Adjudication 
Procedure Manual provides that alternate sources of evidence 
may be utilized where service medical records were likely 
destroyed in the 1973 fire at the NPRC.  A non-exhaustive 
list of documents follows which may be substituted for 
service medical records in these instances:  statements from 
service medical personnel, "buddy" certificates or 
affidavits, state or local accident and police reports, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, Paragraph 4.25 (c) and 4.29 (b) (October 6, 
1993) previously numbered as 4.06 and 4.07.  Service medical 
records are presently unavailable, and alternate sources of 
evidence may be available to support the appellant's claim.  
The appellant should be informed of such alternate sources of 
evidence which she may submit.  

Furthermore, there is evidence the veteran served in and 
retired from the Mississippi Army National Guard.  It does 
not appear that his unit or the reserve section of the NPRC 
has been contacted in an attempt to obtain his National Guard 
records, which may include copies of his active service 
medical records, and should include copies of periodic 
medical examinations that may shed light on this claim.  His 
Army National Guard medical records should be obtained and 
his service in that unit should be verified for active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
during his period of service. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  Ask the appellant to provide a 
release, with a correct address and 
approximate dates of treatment, for the 
complete treatment records of the veteran 
from the following doctors:  1) Henry D. 
Stone, M.D., Batesville, MS; 2) W.C. 
Haire, D.O., Batesville, MS; 3) Michael 
Lovelace, M.D.; 4) J.T. Davis, M.D.; 5) 
James C. Gilmore, M.D.; 6) J.S. Purdon, 
M.D., Oxford, MS.

On receipt of adequate releases, request 
the veteran's treatment records from each 
provider.  If any request for private 
treatment records is unsuccessful, notify 
the appellant in accordance with the 
requirements of the VCAA.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

In addition to requesting copies of Dr. 
Purdon's complete treatment records of 
the veteran, ask Dr. Purdon to refer to 
his letter of August 2000 and to state 
whether it is medically possible to 
state, without resorting to speculation, 
when the veteran's myocardial infarction, 
noted as having been prior to May 17, 
1988, occurred.  The medical rationale 
for any response should be provided.  The 
response should be associated with the 
claims file.

3.  The RO should also contact the 
appellant and advise her that she can 
submit alternate evidence to support her 
contention that service connection for 
the cause of the veteran's death is 
warranted.  This evidence may take the 
following forms, however, the appellant 
may submit any other evidence she finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

4.  Verify the veteran's ACDUTRA and 
INACDUTRA service with the Mississippi 
Army National Guard and any other periods 
of active service (other than the 
already-verified service from 1942 to 
1945).  The specific dates of each period 
wherein the veteran served on ACDUTRA, 
INACDUTRA, or active service should be 
provided.  It should also be specified 
whether each period of duty was ACDUTRA, 
INACDUTRA, or active duty.  This 
verification should be done for 1955 to 
1977.  All potential sources of such 
information should be contacted.  The 
appellant should be asked to supply names 
and addresses of all national guard units 
to which the veteran was assigned and the 
dates for each, as well as any active 
duty unit to which the veteran was 
assigned during 1955 to 1977.  All of the 
veteran's service medical records (active 
duty and Army National Guard) should also 
be sought in connection with obtaining 
this verification.  If the veteran's Army 
National Guard unit(s) does not have his 
service medical records, they should be 
asked to so state.  Efforts to verify 
service dates and type of service and 
service medical records should continue 
until it is clear that further efforts 
would be futile.  See 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).  

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

6.  Thereafter, review the claims file 
and readjudicate the claim.  If the claim 
remains denied, the appellant should be 
furnished an appropriate SSOC and given 
the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The issue of eligibility to DEA pursuant to Chapter 35, 
Title 38, Unites States Code is held in abeyance during the 
pendency of this REMAND.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


